Title: From Benjamin Franklin to Landais, 24 June 1780
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, June 24. 1780
You have written several Letters peremptorily demanding of me the Prize Money which you say is due to the People of the alliance and in yours of the 16th. which I have received thro’ the Hands of Mr. Schewighauser, you speak of time lost by the Delay of that Payment to the Prejudice of the Interest of the United States. Your two first Prizes were Swedish Ships, the Owners of one of them demands 500£ Sterling, and those of the other upwards of 60,000 Livres, damages on account of illegal Capture. Another if I remember right was a Brigantine from Ireland under Protection of the king’s Passport, which I apprehend is already or will be adjuged no good Prize and Perhaps Damages will also be demanded. The three Prizes sent into Norway have been delivered up to the English by the Danish Government, and not a farthing received on their Account, or even promised. I do not recollect any others but the Serapis and the Countess of Scarborough which you know were not sold when you wrote your last Letter, and therefore none of the Produce of Such Sale could be in my Hands, or in the Hands of any body; nor do I intend ever to meddle with the Receipt or Payment of any such Money. But your Letters tho’ directed to me are written to be read in America where the facts not being known, it may seem from those Letters that I had Money in my hands which I unjustly detained.— As to the prejudicial Delay of the sailing of the Alliance, it has been owing to the mutinous Declarations of the People, which you have promoted, (as appears by your having interlined one of their Papers with your own Hand and Signature) that they would not weigh an Anchor &c. till they were paid, the utermost farthing of their Prize Money &c and the Sale not being till the 22d. of this Month, such Payment was as before impossible.
The other Particulars in your Letter I Shall answer by next post, and I am, Sir, &c.
Capt Landais
